DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/16/2021 have been accepted. Claims 1-18 and 20 are still pending. Claims 1, 4, 8, 14, and 20 are amended. Claim 19 has been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Pre-interview First Office Action mailed 11/16/2021.
	Allowable Subject Matter
Claims 1-18 and 20 are allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “wherein the controller is further configured to identify one or more outlier control pages from the plurality of read commands, and to refrain from identifying the control page pattern from the one or more outlier control pages” The following is an examiner’s statement of reasons for allowance:
Wang (US PGPub 2011/0010521) teaches predicting pages to prefetch based on an access history and can store the access history for use. However Wang does not teach the amended limitations to the independent claims.
Doerner (US PGPub 2019/0243766) teaches wherein the pattern is based on a sequence of read commands. However Doerner does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 11/16/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132